Title: To Alexander Hamilton from Charles Lee, 29 January 1790
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 29th January 1790
Sir!


The amount of my fees under the collection law from the 1st. of August 1789 to the 1st. of Jany 1790

$294.40


Amount of my fees, under the coasting law within the same period
}
46.40
Amount of my Commissions, on the sums paid, within the same period
}
 23.42


364.22
Having stated above the gross amount of the emoluments of my office suffer me to add an account of the charges which have been incurred on account of the office, within the same period of time.

Amount of Stationary including Books
79.43
An Iron Chest
52.50
An Office at the rent of 60 Dollars per ann. for 5 months
25.00
A clerk, at the rate of 270 Dollars per annum for 5 months
112.50
Net proceeds to the 1st. of January 1790
 94.79

364.22
Though the Iron Chest and Office Books seem to me to be proper articles of debit against the United States, I have not charged them least they should be disallowed and I thought it better to wait for your approbation. According to the present system of Duties I expect the annual amount in this District will be 40.000 dollars. Total amount of Surveyor’s fees from the 1st. of August 1789 to the 1st. of January 1790. $182.56 and, as he is at no expense of office the collector being his Clerk, it may be considered as the net produce.
I have the honor to be Sir!   Your most Obedt. H’ble Servant
Charles Lee, Collector at Alexandria
